OPINION — AG — ** POLICE PENSION AND RETIREMENT SYSTEM — TAX — CRIMINAL CASES ** THE AG ADHERES TO THE VIEWS EXPRESSED IN THE REFERRED TO OPINIONS (EARLIER OPINIONS) AND ADVISES THAT THROUGH THERE BE DOUBT OF THE CONSTITUTIONALITY OF 11 O.S. 542 [11-542], IT SHOULD BE TREATED AS CONSTITUTIONAL UNLESS OR UNTIL A COURT OF COMPETENT JURISDICTION HOLDS OTHERWISE, AND THE COURT CLERK OF COAL COUNTY SHOULD ASSESS AND COLLECT COSTS, THE AMOUNT PRESCRIBED IN SAID SECTION 542 . CITE: OPINION NO. SEPTEMBER 3, 1941 — FREEMAN, OPINION NO. APRIL 27, 1951 — COUNTY ATTORNEY, OPINION NO. FEBRUARY 6, 1948 — HATCHER, OPINION NO. APRIL 8, 1944 — MCKEEVER (PENSION COSTS HAD BEEN COLLECTED IN A COUNTY WHEREIN NO CITY OR TOWN HAD ADOPTED SUCH PENSION AND RETIREMENT SYSTEM THE COUNTY TREASURER MUST HOLD THE MONEY SO COLLECTED IN THE PROPER FUND IN HIS OFFICE.) (CRIMINAL CASES FILED) (JAMES P. GARRETT)